Citation Nr: 1208329	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at We Care Ambulance and MedCentral Health System on September 10, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of a Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio.  

The Veteran testified at a video conference hearing in January 2012 before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for seizure disorder, tinnitus, hearing loss, and brain syndrome.

2.  The Veteran was transported by We Care Ambulance to MedCentral Health System on September 10, 2010, where he underwent treatment for chest pain, speech changes, and psychogenic dysphonia.

3.  VA payment or reimbursement of the costs of the care on September 10, 2010, was not authorized.  

4.  The medical expenses incurred on September 10, 2010, were incurred both as a result of medical emergency and because a VA or other government facility was not feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred on September 10, 2010, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for payment or reimbursement of unauthorized medical expenses incurred on September 10, 2010, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011).

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2011).

The Veteran alleges that he should be reimbursed on the grounds that his medical condition was emergent and no VA or other government facility was feasibly available during his period of treatment.  The Veteran maintains that he had chest pain that was causing him to have trouble walking and pass out.  He asserts that he had recently had open heart surgery.  The Veteran received treatment at Ashland Samaritan Hospital on September 9, 2010, and was subsequently transferred by ambulance to MedCentral Health System for further care on September 10, 2010.  The Board notes that the medical expenses incurred on September 9, 2010, at Ashland Samaritan Hospital are not in dispute.  The record shows that MedCentral Health System was located about 17 miles away from Ashland Samaritan Hospital while the VA medical center was about 74 miles away.  The Veteran does not have any health insurance, and he filed his claim in a timely manner.  

On September 9, 2010, the Veteran presented to Ashland Samaritan Hospital with complaints of chest pain, left-sided body numbness, slurred speech, and trouble walking.  He reported that these symptoms had started earlier that day and gotten gradually worse.  The emergency room physician diagnosed the Veterna with chest pain, history of psychogenic dysphonia, and transient ischemic attack with speech changes.  He determined that the Veteran needed to be transferred to a different facility because there was a need for a higher level of care or specialized treatment.  

The record indicates that at 11:55 p.m. on September 9, 2010, Ashland Samaritan Hospital contacted the VA medical center for possible transfer of the Veteran.  However, the VA medical center was unable to accommodate the Veteran with a bed, and Ashland Samaritan Hospital notified the VA medical center that the Veteran would be sent to MedCentral Health System instead.  This conversation was documented in both the VA medical center's notes as well as in MedCentral Health System's September 10, 2010, admission report.  

The record also includes a Certification of Medical Necessity for an ambulance to transfer the Veteran from Ashland Samaritan Hospital to MedCentral Health System.  The Veteran was noted to have chest pain and a history of stents and open heart surgery.  He was found to need oxygen, cardiac monitor, and an IV.  Additionally, the Veteran was determined to be confined to bed, unable to walk or sit, only transportable by a stretcher, and in requirement of continuous medical supervision or treatment during transport.  The ambulance billing form indicates that MedCentral Health System was located about 17 miles away from Ashland Samaritan Hospital.  

On September 10, 2010, the Veteran was admitted to MedCentral Health System for cardiological evaluation.  The Veteran was unable to speak and could only make noise while pointing to his chest to show that he continued to experience chest pain.  He also pointed to his left side, which he was able to move.  His admitting diagnoses were chest pain, history of coronary artery disease with recent cardiac catheterization in June, diabetes mellitus, hyperlipidemia, hypertension, and history of cerebrovascular accident and aphasia with left-sided weakness.  The Veteran was given medication for pain control, and upon examination, he was found to have atypical chest pain, doubt cardiac.  The attending cardiologist recommended having a stress test done to rule out any left anterior descending distribution ischemia.  If the Veteran had an abnormal stress test, the cardiologist suggested a re-catheterization with a flow wire down his left anterior descending to assess the lesion more objectively.  The Veteran was discharged with instruction to follow up at the VA medical center in 5 to 7 days and to follow a carbohydrate-controlled diet.  His discharge diagnoses were chest pain, speech changes, and psychogenic dysphonia.  

The Veteran testified before the Board at a video conference hearing in January 2012.  Testimony revealed, in pertinent part, that the Veteran sought emergency medical treatment because he had chest pain that was causing him to have trouble walking and pass out.  The Veteran asserted that because he had recently had open heart surgery, he went to the nearest local hospital.  He testified that there were no available beds at Ashland Samaritan Hospital, which was why he had to be transferred to another medical facility.  He reported that the hospital had contacted the VA medical center for transfer but had been told that the VA medical center did not have any available beds.  He stated that he was transferred to MedCentral Health System by ambulance because the physician had determined that it was medically necessary.  He indicated that he followed up with the VA medical center after being discharged by MedCentral Health System.      

The Board finds that an emergent medical situation, as understood by a prudent lay person, existed when the Veteran decided to seek medical attention for his chest pain.  Although his chest pain was ultimately found to be non-cardiac in nature, there is significant documentation beforehand to conclude the Veteran's condition was believed to be of an emergent nature, given his history of coronary artery disease with recent cardiac catheterization in June.  Furthermore, considering the history of the Veteran's cerebrovascular accident and aphasia with left-sided weakness, it was reasonable for him to feel that he also needed medical attention because he was passing out and having trouble walking.  Moreover, the record clearly documents that an ambulance was medically necessary for the Veteran's transport.  The Board finds that the probative medical evidence shows that at the time the Veteran decided to seek medical attention for his chest pain, it was reasonable for the Veteran to believe that he needed medical attention to prevent serious cardiac damage and to prevent serious dysfunction due to a potential cerebrovascular accident.  It was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to life or health. 

Having determined that the Veteran's medical condition was emergent at the time he sought private medical attention, the remaining question before the Board is whether or not VA treatment was feasibly available to the Veteran at the time he received private treatment.  The Veteran asserts that VA treatment was not feasibly available for his transfer because VA did not have any available hospital beds that night.  The evidence clearly shows that VA had been contacted regarding possible transfer of the Veteran and that VA had responded that there were no available hospital beds for the Veteran.  Furthermore, the ambulance report shows that MedCentral Health System was only 17 miles away from Ashland Samaritan Hospital while the record shows that the VA medical center was located 74 miles away from Ashland Samaritan Hospital.  Because the VA medical center did not have any available beds, MedCentral Health System was only located 17 miles away from Ashland Samaritan Hospital, and resolving all reasonable doubt in favor of the Veteran, the Board finds that at the time the Veteran sought private medical treatment, a VA facility was not feasibly available to him.  When a VA facility became available, the Veteran pursued his follow-up care with VA.

In sum, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from treatment for chest pain, speech changes, and psychogenic dysphonia, because the weight of the evidence shows that the treatment was for a non-service-connected disability, for symptoms perceived to be so serious as to require immediate medical attention to avoid serious impairment, and because a VA facility was not reasonably available.  The Board finds that the Veteran meets the criteria for reimbursement of treatment for his chest pain, speech changes, and psychogenic dysphonia on September 10, 2010, since the closest VA medical facility was unable to admit him, and because a reasonably prudent lay person would feel that time was of the essence and that the condition was emergent.  Therefore, the Board concludes that the Veteran is eligible for reimbursement for treatment of chest pain, speech changes, and psychogenic dysphonia on September 10, 2010 (to include the use of ambulance transport), and the benefit sought on appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses for medical treatment received on September 10, 2010, for chest pain, speech changes, and psychogenic dysphonia is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


